Abatement Order filed July 21, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00473-CR
                                ____________

                    LAJUAN KENDELL WARD, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                            Harris County, Texas
                       Trial Court Cause No. 1423997


                            ABATEMENT ORDER
      The trial court failed to submit findings of fact and conclusions of law on the
voluntariness of appellant’s statement. Article 38.22, section 6 of the Texas Code
of Criminal Procedure requires the trial court to make written fact findings and
conclusions of law as to whether a challenged statement was made voluntarily,
even if appellant did not request them or object to their absence. Tex. Code Crim.
Proc. art. 38.22 ' 6; Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004).
The statute is mandatory and the proper procedure to correct the error is to abate
the appeal and direct the trial court to make the required findings and conclusions.
See Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App.
1987).

      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the voluntariness of appellant’s statement and have
a supplemental clerk’s record containing those findings filed with the clerk of this
Court on or before August 21, 2015.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.

      It is so ORDERED.



                                   PER CURIAM